Case 0:21-mj-06270-LSS Document 2 Entered on FLSD Docket 04/30/2021 Page 1 of 1




                             UNITED STATES DISTRICT CO URT
                             SO U TH ER N DISTRICT OF FLO RIDA

                                    CA SE NO .21-6270-SN OW
                                                                       FILE D BY         J'
                                                                                          z        D.c .

  IN RE :SEALED CR IM INA L CO M PLA INT .                                     A pr28,2024
                                                      /                        ANG EI.A E.HoBt.c
                                                                              cuERK u.s.DdS'E cK
                                                                              :.r.o F:tA .- FTL
                                       M O TION TO SEAL

         N OW COM ES the United StatesofA m erica,by and through itsundersigned attorney, and

  respectfully requests that the foregoing orim inal com plaint, affdavit, arrest warrant, bond

  recom m endation,thism otion,and any resulting orderbe SEA LED untilApril27,2022, excepting

  theUnited StatesAttorney's Oftsce and Law Enforcem entPersonnel, w hich m ay obtain copiesof

  any crim inal com plaint, affidavit, arrest warrant, bond recom m endation, this m otion, or other

  sealed docum entforpurposesofarrest,extradition,orany othernecessary cause, forthe reasons

  thatthe integrity ofthe ongoing investigation m ightbe comprom ised, and the defendants m ight

  flee should knowledgeofthese docum entsbecom e public.



                                                Respectfully subm itted,
                                                yDAN AN TON IO GON ZALEZ
                                                ACTm G UN ITED STATES ATTO RN EY


                                           By: Ys/Brooke Elise Latta
                                              BROOKE ELISE LATTA
                                              A SSISTAN T UN ITED STA TES A TTOR'
                                                                                N EY
                                              Florida BarN o.105315
                                              500 EastBroward Blvd.,Suite 700
                                              FortLauderdale,Florida,33394
                                                (954)619-7484
